DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David B. Hoffman (Reg. No. 62,835) on 13 June 2022.

The application has been amended as follows: 

The Specification:
The paragraph on page 27 was amended as follows: 
Figs 12 and 13 show an apparatus for scanning steel pipe 82, having an internal diameter of about 234 mm and a wall thickness of about 43 mm, to detect changes and flaws in the wall.  The pipe wall is surrounded by a layer of insulating material 84.  A support member 86 is clamped to the pipeline by means of clamps 88 hydraulically operated by arms 90. The apparatus may include a buoyancy block comprising a buoyancy material 87 that is attached to the apparatus by means of a flexible attachment 89 (as in Fig. 12), or may include a space-filling foam or a coating comprising a buoyancy material 87 on the apparatus (as in Fig. 13), in order to provide positive buoyancy.  The support member 86 also supports rails 92 which support the support 70, detector housing 72 and source unit 74.  A motor 94 mounted on the detector housing 72 is operable to move the detector housing 72 and source unit 74 along the rails 92 and thereby to rotate the position of the source unit 74 and detector units 30 around the pipeline.  At each position, radiation emitted by the source unit 74 towards each detector unit 30 in the two detector units forms a number of radiation paths through the pipe wall and insulation equal to the number of detector units 30, which in this case is (19 x 2) = 38 separate paths which can be scanned at the same time.  When the apparatus is rotated to aPage 2 of 11 different position along the rails 92, a further 38 paths can be scanned. Data in the form of counts detected by the detector units 30 is processed and stored by a data processor 95 housed in housing 96 located towards the top of the support 70.  Deployment of the detector units 30 in the positions shown is particularly suitable for scanning the pipeline walls and insulation to detect flaws and changes between different locations in the pipe 82. 

The Claims:
3. (Currently Amended) The apparatus according to claim 1, further comprising a hinged housing that is configured to be opened and closed around the underwater pipeline.
5. (Currently Amended) The apparatus according to claim I, further comprising a tomography algorithm for building the representation of the underwater pipeline or the contents of the underwater pipeline.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 was filed after the mailing date of the non-final Office action on 12 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, Ratzinger et al. (U. S. Patent No. 6,925,145 B2) disclosed an apparatus that comprises: 
a gamma radiation source (12); 
an array of detector units (14), 
wherein the gamma radiation source and the array of detector units are mounted to enable an underwater pipeline to be interposed between the gamma radiation source and the array of detector units so that gamma radiation emitted by the gamma radiation source passes along a plurality of paths through a portion of the underwater pipeline and impinges upon the array of detector units (column 5, lines 37 - 67; column 6, line 54 - column 7, line 49); and
a data processor (16),
wherein the data processor is configured to acquire data at a plurality of radially offset positions around the underwater pipeline to acquire density data at a variety of angles through the underwater pipeline when the underwater pipeline is interposed between the gamma radiation source and the array of detector units in order to produce a representation of the underwater pipeline or contents of the underwater pipeline using the density data (column 8, lines 1-36).
However, the prior art failed to disclose or fairly suggested that the apparatus further comprises:
a buoyancy material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 24 March 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claims 1-5 have been fully considered.  The objections of claims 1-5 have been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claims 1-5 have been fully considered.  The rejection of claims 1-5 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claims 1-5 have been fully considered.  The rejection of claims 1-5 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 24 March 2022 with respect to claim 3 have been fully considered.  The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 24 March 2022 with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Featonby et al. (U. S. Patent No. 10,073,048 B2) disclosed an apparatus and a method for scanning a structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884